                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                          UN ITED STA TES D ISTRICT COURT                      August 07, 2019
                           SOU TH ERN D ISTRICT O F TEX AS                    David J. Bradley, Clerk
                                GA LVESTON DIV ISION

A ARON BOOTH

             Plaintiff.

V S.                                            CIVIL ACTION N O .3:18-CV-00104

GALVESTON COU NTY ,ET A L.l

             D efendants.


                  M EM O M N DU M A ND RECO M M EN DATIO N

       PendingbeforetheCourtaretwoseparatemotionsforpreliminaryinjunctionfiled
by PlaintiffAaron 800th (û% ooth''). The firstm otion,PlaintiffsM otion forPrelim inary
lnjunction,contends thatGalveston County's bailsystem violates the United States
Constitution and asksthis Courtto issue an orderrequiring certain proceduralchanges in

how Galveston County'sseeured m oney bailsystem operates. See Dkt.3-1. The second

motion,PlaintiffsM otion forPreliminaryInunction (sic)Requiring CounselatInitialBail
Hearings,seeks an order requiring Galveston County to provide counselat initialbail

hearings forthose felony arrestees who cannotafford representation. See D kt.205. The

parties have subm itted extensive briefing on the legal issues involved, provided

volum inous exhibits, and presented live testim ony from 11 w itnesses at a day-long


1On M arch 19, 2019,Counselforthe G alveston County D istrictCourtJudgesprovided the Court
withnoticethat:(l)DefendantM ichelleM .Slaughter,formerJudgeofthe405th DistrictCourt,
hasassumedaseatontheTexasCourtofCriminalAppeals'    ,(2)JaredRobinsonhasbeenappointed
andconfinned asthenew Judgeofthe405thDistrictCoul't;and (3)pursuanttoFederalRuleof
CivilProcedure25(d),JudgeJaredRobinsonisautomaticallysubstitutedasaparty.SeeDkt.2l5.
preliminary injunction hearing. Afterthoroughly reviewing the briefing,analyzing the
applicable law ,considering the evidentiary subm issions,entertaining live testim ony,and

hearing argum ent from counsel, the Court RECO M M END S that the M otion for

Preliminarylnjunction (Dkt.3-1)beDENIED andtheM otion forPreliminary lnunction
(sicl Requiring Counsel at Initial Bail Hearings (Dkt. 205) be GRANTED. This
M em orandum and Recom m endation constitutes the Court's findings of facts and

conclusionsoflaw pursuantto Rule 52 ofthe FederalRulesofCivilProcedure.

                                  INTR OD U CTIO N

       ln recentyears,a num ber of law suits have been filed allacross this greatnation

challenging long-established bailpractices. Thiscase isone ofthose law suits. Itfocuses

on Galveston County'spretrialdetention system forfelony arresteesand requiresthisCourt

to assessthe constitutionality ofthatpretrialdetention system .

      800th w asarrested in April2018 foran alleged felony.A prosecutorrecom m ended

Booth'sbailbesetat$20,000.00.Afterbeing booked into Galveston County Jail,800th

appeared before a m agistrate. The m agistrate inform ed 800th ofthe chargesagainsthim ,

advised him ofhisrights,and setbail. M ore specitically,the m agistrate signed an order

requiring 800th to posta$20,000.00 bond to bereleased from jailpending theresolution
ofhis crim inalcase. 800th did nothave an attorney atthe tim e bailw as set. Only after

the hearing atwhich bailw as determ ined did 800th have the opportunity to com plete the

paperwork dem onstrating his financialinability to hire counsel. 800th received a court-

appointed counselthe day afterhisbailhearing.8 00th claim sthathe could notafford the
am ountrequired for his release and,as a result,spent 54 days in custody before a bail

reduction hearing w asheld.

      800th brings this lawsuit on behalf of him self and a11 others sim ilarly situated,

alleging thatGalveston County,a group ofGalveston County DistrictCourtJudges(the
çr istrict CourtJudges''),several Galveston County M agistrate Judges,and Galveston
County DistrictAttorney Jack Roady (the ûr istrictAttorney'')allacttogetherto employ
an unconstitutionalbailpolicy thatresults in the routine detention of Galveston County

felony arresteesbeforetrialsolely dueto theirinability to pay bail.800th also allegesthat

the sam epolicy deniesarresteestheirconstitutionalrightto counselata ûûcriticalstage''of

theprosecution'
              .the initialbailhearing.

      800thseeksboth injunctiveanddeclaratoryrelief.
                                H ISTO R Y O F BAIL

      Black's Law Dictionary defines ûûbail''as ttla) security such as cash,a bond,or
property;esp.,security required by acoul'tfortherelease ofa crim inaldefendantwho m ust

appearin courtata futuretime.''Bail,BLACK'SLAW DICTIONARY (11th ed.2019). See
also TEX.CODE CRIM.PRO.ART.17.01 (defining lûbail''as ûçthe security given by the
accused thathe w illappear and answer before the proper courtthe accusation brought

againsthim ,and includesabailbond orapersonalbond'').
      G iven thatthiscase concernstheuse ofbailin G alveston County,a briefhistory of

bailisappropriate to setthe stage forthe analysisto com e.

      Bail originated in m edievalEngland as a device to free untried prisoners.
      The penalty form ostcrim esw as a fine paid ascom pensation to the victim .
      W hen capitaland corporalpunishm entreplaced fines,abuses in the delay


                                           3
      betw een arrestand trialbegan to em erge.In response,the com m on law right
      to bailw as codified into English law ,and the principles thatan accused is
      presum ed innocent and entitled to personal liberty pending trial w ere
      incorporated into the M agna Carta.

Buffînv.City andC/y.ofsanFrancisco,No.15-CV-04959-YGR,2019W L 1017537,at
*11(N.D.Cal.M ar.4,2019)(internalquotation marks,footnote,and citationsomitted).
      ûtAm erican history m akes clearthatthe settlers broughtthispractice w ith them to

America.'' Jennings v.Rodriguez,138 S.Ct.830,863 (2018)(Breyer,J.,dissenting).
Colonialconstitutions,the N orthw estOrdinance of 1787,the Judiciary A ctof 1789,and

thevastmajorityofstateconstitutionsthroughouthistoryhaveprotectedarighttobailby
sufficientsureties. See id.at863-64. The United States Constitution also addresses the

useofbail.TheEighth Am endm ent,which prohibitsûûexcessive bail,''recognizesboth the

obviousliberty interestofpretrialdetainees(thoseaccused,butnotyetconvicted)and the
governm ent'slegitim ateinterestin ensuring theaccused'sappearance attrial.U .S.CONST.

A MEND.V 111. ltdoes so by ensuring thatûtthe fixing ofbailforany individualdefendant

m ust be based upon standards relevant to the purpose of assuring the presence of that

defendant.''Stackv.Boyle,342U.S.1,5 (1951).Accordingly,theamountofbailcannot
be tûexcessive'' thatis,ûçhigherthan ...reasonably calculated to''ensure the accused's

appearance.1d.(citation omitted).
      The presum ption of innocence is a bedrock principle of the Am erican crim inal

justicesystem.AstheSupremeCourthasexplained:iûunlessthgelrighttobailbeforetrial
ispreserved,the presum ption ofinnocence,secured only aftercenturiesofstruggle,w ould

lose its m eaning.'' 1d.at4. Thus,in our system ,m onetary bailis the m echanism that



                                          4
protects the w ell-established tûrightto freedom before conviction,''w hile also protecting

society's interest in ensuring that defendants answ er the charges against them .

A ccordingly,tlliberty is the norm ,and detention ...is the carefully lim ited exception.''

United Statesv.Salerno,481U .S.739,755(1987).
                              TH E OD ONN ELL O PIN IO N

       Just last year,the Fifth Circuitissued a landm ark opinion in a case challenging

Harris County'szsystem of setting bailforpoorm isdem eanorarrestees. See OD onnellv          .




HarrisC/y.(ODonnell11.),892F.3d 147(5thCir.2018).3Asaresult,ODonnellS provides
the fram ew ork by w hich the constitutionality of any pretrialdetention system w ithin the

FifthCircuitmustbem easured.In ODonnelllh theplaintiffsbroughtaclassactionlawsuit
againstHarris County and severalofits officials alleging thatH arris County's system of

setting bailforindigentm isdem eanorarresteesviolated Texas statutory and constitutional

law, as w ell as the Equal Protection and Due Process Clauses of the Fourteenth

Amendment.Afteraneight-daypreliminaryinjunction hearing,theDistrictCourtgranted
therequestforapreliminaryinjunction,findingthattheplaintiffswerelikelyto prevailon
their Equal Protection and D ue Process claim s. See id. at 152. The District Court's

injunctionrequiredtheimplementationofsafeguardstopreventtheautomaticimposition


2 Harris County, w hich is contiguous w ith Galveston County,is the third largest county in the
U nited States.
3 ODonnell11 largely aftirmed ChiefJudge Lee Rosenthal'sunderlying decision in OD onnellv.
HarrisC/y.(ODonnell1),251F.Supp.3d 1052(S.D.Tex.2017).AfterissuingODonnellI1,the
Fifth Circuitreleased a subsequentrelated opinion in which itexam ined the tenns of a proposed
preliminaryinjunctionissued inthewakeofODonnell1I.SeeODonnellv.Goodhart(ODonnell
111),900F.3d220(5thCir.2018).
  .




                                              5
of pretrial detention on indigent m isdem eanor arrestees and the release of num erous

detaineessubjected to HarrisCounty'sconstitutionally deficientbailsystem. See id.at


       TheFifthCircuitlargelyupheldtheinjunction,concludingthatitisconstitutionally
im perm issible to autom atically im pose pretrial detention on indigent m isdem eanor

arrestees. On the due process front,theFifth Circuitheld thatproceduresm ustbe in place

that ûûsufficiently protect detainees from m agistrates im posing bailas an ûinstrum ent of

oppression.''' 1d.at159. Because bailforindigentarresteesin H arris County w asalm ost

alwayssetatan am ountthatdetained the defendant,the Fihh Circuitfound a violation of

the Due ProcessClause. See id. In term s ofthe EqualProtection Clause,the Fifth Circuit

affirm ed the DistrictCourt'sholding thatHarris County'sbail-setting proceduresviolated

the EqualProtection Clause because çûthey treatotherwise sim ilarly-situated m isdem eanor

arrestees differently based solely on theirrelative wealth.'' 1d.at161. A stheFifth Circuit

explained'
         .

      In sum ,the essence of the districtcourt's equalprotection analysis can be
      boiled down to the following:take tw o m isdem eanor arrestees who are
      identical in every w ay- sam e charge, sam e crim inalbackgrounds, sam e
      circum stances, etc.- except that one is w ealthy and one is indigent.
      A pplying the County's current custom and practice, w ith their lack of
      individualized assessm ent and m echanical application of the secured bail
      schedule,both arresteesw ould alm ostcertainly receive identicalsecuredbail
      am ounts. O ne arrestee isableto postbond,and theotherisnot. A sa result,
      the w ealthy arrestee is less likely to plead guilty,m ore likely to receive a
      shorter sentence or be acquitted,and less likely to bear the socialcosts of
      incarceration. The poor arrestee,by contrast,m ustbear the bruntofal1of
      these,sim ply because he hasless m oney than his w ealthy counterpart. The
      districtcourtheld thatthisstate ofaffairsviolatestheequalprotection clause,
      and we agree.



                                            6
1d.at163.

      ln addressing the appropriate scope ofthe injunction,the Fifth Circuitheld that
individualized hearings aher which m agistrates had to ttspecifically enunciate their

individualized,case-specificreasonsfor(imposingbaillisasufficientremedy.''1d.at160.
The proceduresrequired forsuch hearingsinclude ûûnotice,an opportunity to beheard and

subm it evidence w ithin 48 hours of arrest, and a reasoned decision by an im partial

decisionm aker.'' 1d.at 163. The Fifth Circuitthen provided detailed guidance on how a

properly crafted injunction should look,cautioning thatitshould notStamountllto the
outrightelim ination ofsecured bailforindigentm isdem eanorarrestees.''1d.

 TH E BA IL SY STEM FO R FELO NY AR R ESTEES IN G A LV ESTO N C O UNTY

      The procedures governing how the Galveston County bail system functions for

felony arrestees have changed dram atically since this law suitw as initially filed. A s a

result,the factsdescribed below are arranged in two categories:PastBailSchedule Policy

and CurrentBailSchedule Policy. PastBailSchedule Policy refersto the system in place

atthe tim e ofBooth's arrestin April2018. CurrentBailSchedule Policy refers to the

proceduresutilized today.

      PastBailSchedule Policy.A tthe tim e ofBooth'sarrest,G alveston County'sbail

system forfelony arresteesfunctioned in the follow ing m anner:

      *      A fter a felony arrestee w astaken into custody,the arresting officer
             w ould prepare a preprinted bail order form identifying the charges
             levied againstthe arrestee,asw ellas abailam ountforeach charge.

      *      In setting the bailam ounts for felony charges,the arresting officer
             w ould callthe intake districtattorney,w ho w ould then recom m end a
             bond am ountbased on am ounts retlected in a schedule prepared by


                                            7
               the DistrictAttorney foruse by attorneysin hisoffice. lfthe arrestee
               had m ultiple charges,the recom m ended bailam ountsforeach charge
               w ere added together.

       @       After the arresting oftk er completed the bailorder form ,the felony
               arresteecouldbebooked intotheGalveston Countyjail.
       @       Usually w ithin 24 hours ofincarceration,an arrestee appeared before
               am agistrate foraproceeding referred to asttm agistration.''4 Thisw as
               thefirsttimean arresteewould appearbeforeajudicialofficer. At
               m agistration,the m agistrate w ould brietly explain the charges levied
               againstthe arrestee,inform the arrestee ofhisbasic rights,including
               the rightto remain silent,and ask the arrestee a few questions(Are
               you a United States citizen? H ave you served in the arm ed forces?
               Areyou outonbailforanotheroffense?).Themagistratealsosetbail
               at this proceeding. H ow ever, the m agistrate did not possess any
               financial inform ation indicating an arrestee's ability or inability to
               m ake bail,nordid the m agistrate inquire into the arrestee'sfinancial
               status. A sapracticalm atter,the m agistrate routinely adopted thebail
               am ounts contained on the bailorderform ,w hich had been com pleted
               by thearresting officerinconjunctionwiththeintakedistrictattorney.
       *       Arresteesw ere notrepresented by counselduring m agistration.

       @       A fter m agistration,an arrestee would finally have an opportunity to
               com plete a pauper's oath,declaring his indigency and requesting a
               courtappointed attorney.

       *       Thenexthearing,w hich would bethe firsthearing the arresteew ould
               havecourtappointed counsel,w ould occuranyw herefrom afew days
               to a few w eeks after m agistration. Accordingly,if an arrestee w as
               unable to pay the bailsetatm agistration,the arrestee m ightbe held
               forw eeks solely based on his inability to pay.



4 (tM agistration''is atenn notfound in the Texas Code ofCrim inalProcedure or elsew here in the
law . In Texas, the term s lsm agistration,'' ûûinitial appearance,'' ûûprobable cause hearing,''and
(ûArtiele 15.17 healing''are oflen used interchangeably to deseribe the firsttime an arrestee is
broughtbeforeamagistrate.Article l5.17(a)oftheTexasCodeofCriminalProcedurerequires
an officerm aking an arrestto ttw ithoutunnecessary delay ...take the person arrested ...before
som e m agistrate ofthe county w here the accused was arrested.'' A rticle 15.17 also sets forth the
basic responsibilitiesand duties ofa m agistrate atthisinitialappearance.


                                                 8
      Current Bail Schedule Policy. Som etim e after Booth's arrest and during the

pendency of this law suit, significant changes w ere m ade to G alveston County's

m agistration system with the express goalto bring it into com pliance w ith OD onnell11.

The new system functions asfollow s:

      @      A fter a felony arrestee is taken into custody,the arresting officer
             prepares a bailorderform identifying the charges levied againstthe
             arrestee,aswellasa bailam ountforeach charge.

      @      ln setting the bailam ounts for felony charges,the arresting officer
             calls the intake district attorney,who recom m ends a bond am ount
             based on am ounts reflected in a schedule prepared by the D istrict
             Attorney foruse by attorneysin hisoffice.Ifthearresteehasm ultiple
             charges,the recom m ended bail am ounts for each charge are added
             together.

      @      A fterthe arresting officer com pletes the bailorder form ,the felony
             arresteeisbooked intotheGalveston Countyjail.
      @      The first time an arrestee appears before a judicial ofscer is at
             m agistration. Galveston County m agistrations occur tw ice a day at
             7:00 a.m .and 7:00 p.m .G iven thisdaily schedule,an arresteeusually
             appears form agistration within 12 hoursofincarceration. Som etim e
             priorto m agistration,thearresteeisinterview ed by an individualfrom
             the PersonalBond Office. Created in July 2018,the PersonalBond
             Office isresponsible forinterview ing individualsabouttheirfinancial
             condition as they are booked into jail. During this interview,the
             arrestee com pletes a detailed financial affidavit. This detailed
             financialaffidavitisincluded in thepacketpresentedtothem agistrate
             before m agistration.

      @      A t m agistration, the m agistrate still explains the charges levied
             againstthe arrestee,provides statutory w arnings such as the rightto
             rem ain silent,asksa few questions,and setsbail.H ow ever,underthe
             new system ,atthe tim e bailis setthe m agistrate now possesses the
             detailed financialaffidavitthe arrestee com pleted.

      *      A ttheinitialbailhearing held atm agistration,G alveston County does
             not provide defense counselto those arrestees who are financially


                                           9
             unable to afford representation. There is a written policy officially
             adopted by the D istrictCourtJudges,effective October 1,2018,that
             m akes clear that indigent arrestees do not receive appointed
             representation during the initialbailhearing.

       *     G alveston County's w ritten policy provides thatw ithin 48 hours of
             m agistration,arrestees whose financialaffidavits indicate that they
             w ould notbe able to postthe am ountsetasbailare broughtbefore a
             m agistrate fora bailreview hearing. A s a practicalm atter,thisbail
             review hearing typically occurs 12 hours afterm agistration,eitherat
             7:00 a.m .or 7:00 p.m . The bail review hearings take place right
             beforethe initialm agistrations.

       *     Atthe bailreview hearing,G alveston County provides an indigent
             arrestee w ith counsel. M ore specifically,the D istrict CourtJudges
             appointa single defense lawyerto appearatevel'y bailreview docket,
             and thatattorney is available to advise and representarrestees atthe
             bailreview hearing. Prior to the bailreview hearing,arrestees can
             m eetprivately w ith the law yer to discuss their financialsituation in
             preparation for the bail review hearing. The defense lawyer is
             appointed forthe lim ited purpose ofhandling thebailreview hearing.

       *     A tthe bailreview hearing,defense counsel and a prosecutor m ake
             argum ents and present evidence to either reduce or m aintain the
             previously setbailam ount. Them agistrate issupposed to explain the
             reason for his or her decision either in writing or verbally for the
             record.

                     PRELIM IN AR Y ISSUES TO CO N SIDER

       Before addressing the substantive legal issues, which w ill determ ine whether

injunctive relief is appropriate in this case,the Courtmust rule on some preliminary
m atters.

A.     EVIDENTIARY ISSUES

       TheDistrictCourtJudgeshavefiledlengthyobjectionstothedeclarationssubmitted
insupportofPlaintiffsM otion forPreliminaryInunction (sicqRequiring CounselatInitial
BailH earings.SeeD kt.235.A m ong otherthings,the DistrictCourtJudgescom plain that

                                           10
the declarations lack proper foundation, contain irrelevant inform ation, and advance

improperlegalopinion testimony.In considering theseobjections,theCourtismindful
thattheproceduresgoverningapreliminaryinjunctionaremorerelaxedthanthoseutilized
attrial. Asthe United StatesSupremeCourthasnoted:ût(A1preliminary injunction is
custom arily granted on thebasisofproceduresthatarelessform aland evideneethatisless

completethan in atrialon themerits.'' Univ.of Tex.v.Camenisch,451U.S.390,395
(1981). TheFifth Circuithasfollowed suit,stating ûtatthepreliminary injunction stage,
the procedures in the district courtare less form al, and the district courtm ay rely on

otherwise inadm issible evidence,including hearsay evidence.'' Sierra Club,Lone Star

Chapter v.FDIC,992 F.2d 545,551 (5th Cir.1993)(citation omitted). Districtscourts
across the State of Texas have uniform ly follow ed the guidance provided by the Fifth

Circuit and considered evidence atthe temporary injunction phase thatwould not be
adm issible attrial.See,e.g.,CompassBank v.D ixon,N o.11-17-1576,2018 W L 6733018,

at11n.2 (S.D.Tex.Nov.16,2018)tûtBoth therulesofevidence,aswellastheprocedural
predicates for the admission of evidence,can be relaxed in the injunction context.'')
(citation omittedl;Tujaguev.Adkins,No.4:18-CV-631,2018W L 4816094,at*1n.2(E.D.
Tex.Oct.4,2018),
               .BarJ-B Co.,Inc.v.Fcx.Dep 'tof Transp.,No.3:18-CV-0576,2018
WL 2971157,at111(N.D.Tex.M ay 15,2018).Guidedbythelenientevidentiarystandard
in place at this early stage of the proceedings, the Courtis reluctant to exclude the

declarationsprovided by 800th. The Coul't,therefore,overrulesthe D istrictCourtJudges'

evidentiaryobjections.
B.    APPROPRIATENESS OFINJUNCTIVE RELIEF A GAINST THE DISTRICT A TTORNEY

      Prior to,and during the preliminary injunction hearing,the DistrictAttorney
strenuously argued that800th should notbepermitted to pursue injunctivereliefagainst
him since 800th had previously represented thathe would not be seeking a prelim inary

injunction againsttheDistrictAttorney.In making this argument,the DistrictAttorney
presented clear and unm istakable evidence of such representations. See Dkt.170-1 at 1

(emailfrom Booth'scounselconfirm ing that800th lldoesnotmove forreliefagainst(the
DistrictAttorneyl''l;170-2at1(emailfrom Booth'scounselnotingthatûtnothingaboutthe
preliminary injunction hearing concernstheDistrictAttorney....Asforyourquestions
aboutinjunctivereliefagainsttheDistrictAttorney,1can confinnthatwearenotseeking
preliminary injunctiverelieffrom theDA.'').ThefirsttimetheDistrictAttorney learned
that800th intended to seek injunctivereliefagainsthim in thiscasewasroughly 10 days
before the temporary injunction hearing when 800th submitted a proposed order for
injunctive reliefasking to restrain theDistrictAttorney,aswellasotherparties. ln light
oftheclearrepresentationsm adeby Booth'scounsel,on w hich theD istrictA ttorney relied

bynotsubmittingabriefopposingtheoriginalpreliminaryinjunctionmotion,itwouldbe
patently unfair to allow 800th to change course at the last m inute and actively seek

injunctivereliefagainsttheDistrictAttorney. Accordingly,the Courtrefusesto consider
Booth'seleventhhourrequestforinjunctivereliefagainsttheDistrictAttorney.
                            INJUN CTIO N STAN DA RD

      To obtainpreliminary injunctiverelief,800th hastheburden ofdemonstrating:(1)
asubstantiallikelihood thathe willprevailon the m erits;(2)a substantialthreatthathe
willsufferirreparableinjuryiftheinjunctionisnotgranted;(3)thathisthreatenedinjury
outweighs the threatened harm to those he seeksto enjoin'
                                                        ,and (4)thatgranting the
preliminary injunction isin thepublic'sinterest. SeePC1Transp.,lnc.v.FortWorth tt
I'
 r'
  lR.R.Co.,418F.3d 535,545 (5th Cir.2005).lf800th failstocarry theburden tton any
oneofgthese)fourprerequisites,apreliminaryinjunctionmaynotissue,andifissued,will
bevacated.'' Anderson v.Douglas & Lomason Co.,835 F.2d 128,133 (5th Cir.1988)
(internalquotation marksandcitation omitted).
      The U nited States Suprem e Courtand the Fifth Circuithave cautioned repeatedly

thatapreliminaryinjunction isapowerfulremedytobeusedsparinglyincaseswithaset
ofextraordinarycircumstances.See Winterv.Nat.Res.Def Council,Inc.,555U.S.7,22
(2008)(ttinjunctivereliefgisjan extraordinaryremedythatmay only beawardedupon a
clearshowing thattheplaintiffisentitled to such relief.'')(citation omittedl;ODonnell11,
892 F.3d at155 (ttinjunctivereliefisa drasticremedy,notto be applied asamatterof
course'') (internal quotation marks and citation om ittedl; Holland Am. Ins. Co. v.
SuccessionofRoy,777F.2d992,997(5thCir.1985)(iûlnjunctivereliefisanextraordinary
and drastic rem edy,not to be granted routinely,but only w hen the m ovant,by a clear

showing,carriestheburden ofpersuasion.'')(citation omitted). Even if800th establishes
al1fourprerequisitestoapreliminaryinjunction,thedecisiontograntordenyapreliminary
injunction remainsdiscretionary with the districtcourt. See Miss.Power tf LightCo.v.
United Gas Pipeline Co.,760 F.2d 6l8,621(5th Cir.1985). In short,ûûltlhe decision to
grantapreliminary injunction isto be treated asthe exception ratherthan the rule.'' fJ.
(citation omitted).
                                 LEG A L A NA LY SIS

      In his request for a preliminary injunction, 800th seeks to vindicate three
substantive federalrights:(1)the rightagainstwealth-based detention,arising outofa
convergence ofthe Fourteenth A m endm ent's EqualProtection and Due Process Clauses;

(2)therightagainstthe deprivation ofthefundamentalinterestin pretrialliberty,arising
underthe DueProcessClausealone;and (3)the rightto counsel,arising underthe Sixth
Am endm ent.

A.    W EALTH-BASED IM PRISONM ENT:D UE PROCESSAND EQUAL PROTECTION

      In this case,800th claim s thatGalveston County's CurrentBail Schedule Policy

violatestheEqualProtection and D ue ProcessClausesbecause itsûûpractice isto orderbail

under a predeterm ined m inim um bail schedule w ithout a hearing, and without any

meaningfulconsideration ofotherpossiblealternatives.''Dkt.3-1at21(internalquotation
marksand citation omitted). Thisissubstantially similarto the argumentconsidered in
ODonnell 11, where the Fihh Circuit explained that ûlgtjhe fundam ental source
constitutionaldeticiencyinthedueprocessandequalprotectionanalysesisthesam e:(Tlhe
County's m echanical application of the secured bail schedule w ithout regard for the

individualarrestee'spersonalcircum stances.'' 892 F.3d at 163.

      W ere the facts in thiscase substantially sim ilarto the factsconsidered in OD onnell

11,theCourtwould have no problem finding that800th hasshown a substantiallikelihood

ofsucceeding on the m erits. See,e.g.,D aves v.D allas C/y.,341F.Supp.3d 688,694-95

(N .D.Tex.2018)(applying ODonnell11based on substantially similarfacts). However,
thisisnotthe ease here.


                                           14
      G alveston County specifically m odeled its CurrentBailSchedule Policy afterthe

suggestedpreliminaryinjunctiontheFifthCircuitprovidedin ODonnell11.See892F.3d
at 164-66. Priorto m agistration,arrestees in Galveston County are now interview ed by

the Personal Bond O ffice and a financial affidavit is completed and presented to the

m agistrate.Further,G alveston County now providesan individualized bailreview hearing

w ithin 48 hours of m agistration,w here the arrestee is represented by counseland can

present evidence and m ake argum ents concerning the reduction of bail. A nd at the

conclusion ofthe bailreview hearing,the m agistrate issupposed to explain the reason for

hisorherdecision eitherin writing orverbally fortherecord.Thisnew processseem ingly

satisfies the requirem ents laid out in OD onnell I1, i.e., Galveston County provides

individualized hearings after w hich m agistrates have to iûspecifically enunciate their

individualized,case-specificreasonsforgimposingbailj,''and theproceduresrequired for
such hearings include ûçnotice,an opportunity to be heard and subm itevidence w ithin 48

hoursofarrest,and a reasoned decision by an im partialdecisionm aker.''fJ.at160,163.

      At the preliminary injunction hearing, 800th presented arguments and some
evidencecontesting (1)theextenttowhichthisnew processhasbeen implemented;(2)the
extentto which the m agistrates and otherG alveston County personneladhere to the new

process;and (3)whetherthenew processhaschanged baildetermination outcom esin any
m eaningfulway since its alleged implem entation. Based on the evidence presented thus

far,the Courtcannot conclude that800th has a substantiallikelihood ofsuccess on this
claim.800thhasnotcarriedtheburdenofpersuasionsufficienttojustifytheextraordinary
and drastic rem edy he seeks.s

B.     PRETRIAL LIBERTY:PROCEDURAL D UE PROCESS

       The Court reaches a sim ilar conclusion w ith respect to Booth's D ue Process

argum entseeking to vindicate hisrightto pretrialliberty.

       TO succeed On a proceduraldue processtheory,6800th mustshow :(1)thatthere

exists a liberty orproperty rightthathas been infringed by the State;and (2)thatthe
proceduresprotecting thatrightw ere constitutionally deficient.See OD onnell11,892 F.3d

atl57.

       By now,an arrestee's(an accused who hasnotbeen convicted ofa crim e)pretrial
liberty interestis a w ell-recognized legalright. Thus,in evaluating Booth's likelihood of

success,the salientissue isw hetherthe procedures in place adequately protectthatright.

       A lthough OD onnell 11 w as notconfronted w ith a direct argum ent based on the

arrestee's pretrialliberty interest,as is the case here,OD onnell11 nonetheless indicated

that the proceduralsafeguards it announced should apply w ith equal force to such an

argum ent. See id.at 159 (describing the proceduralsafeguards discussed above,after
noting tûthatthe liberty interestofthe arresteeshere are particularly im portant:the rightto



5Thisdetennination should notbe construed asacom m enton the ultim ate m eritsofBooth'sclaim .
Atthis tim e,the Courtonly considers Booth's likelihood of success based on the evidence now
before the Court.
6 800th is sufficiently clear that his argument is procedural in nature: çsplaintiff here seeks
proceduralprotection,notfrom the deprivation ofthatstate liberty interest,butfrom deprivation
of their federal substantive due process right to pretrial liberty and right against w ealth-based
detention.''Dkt.3-1at2911.22(emphasisadded).
pretrialliberty ofthoseaccused (thatis,presumed innocent)ofmisdemeanorcrimesupon
thecourt'sreceiptofreasonableassuranceoftheirretunf')(citationomitted).800th seeks
proceduralsafeguardsthatw ould go a little bitfurtherthan those announced in OD onnell

Ih buttheCourtisnotconvincedthattheConstitution mandatessuch an extension. Tobe
clear,the Fifth Circuitin OD onnell11 clearly explained thatits analysis ofthe procedures

required to m eetconstitutionalm usterw asguided by the Constitution,as opposed to state

law .See id. Those sam eproceduresseem to have been im plem ented by G alveston County

in thiscase. Given thatOD onnell11recognized an arrestee'spretrialliberty rightbefore

delineating the procedures asadequate to satisfy proceduraldue process,the Courtisnot

convinced thatthe Constitution requires m ore. Thus,as to this claim ,the Courtcannot

concludethat800th hasa substantialIikelihood ofsuccess.

C.     R IGHT TO COUNSEL AT AN INITIAL BAIL H EARING:SIXTH AM ENDM ENT

       800th nextcontendsthatthe absence ofcourt-appointed counselatthe tim e ofan

initialbailhearing (an alleged criticalstageoftheprosecution)violatesan arrestee'sright
to counselunder the Sixth Am endm ent. ln response,the D istrict CourtJudges and the

DistrictA ttorney arguethatthe Sixth A m endm entdoesnotrequire court-appointed counsel

to bepresentatthe initialbail-setting hearing.7

       1. 800th H as Show n a Likelihood ofSuccesson the M erits

       800th bringsa claim under28 U.S.C.j 1983. kçsection 1983 providesa remedy
againstûany person'who,undercolorofstate law ,deprives anotherofrightsprotected by


1 Curiously, Galveston County did not tile an opposition to Plaintiff s M otion for Prelim inary
Inunction gsiclRequiringCounselatInitialBailHearings.
theConstitution.''Collinsv.City ofHarkerHeights,503U.S.115,120(1992). Section
1983 is notan independentsource of constitutionalor statutory rights. Instead,Section

1983 simply provides a cause ofaction forgovernm entalviolationsofrightsprotected by

theConstitution orotherfederalstatutes.SeeAlbrightv.O/jvcr,510U.S.266,271(1994).
To succeed on a Section 1983 claim,800th ûçmust show that(1) an officialpolicy (2)
prom ulgated bythemunicipalpolicymaker(3)wasthemoving forcebehindtheviolation
ofaconstitutionalright.''Petersonv.CityofFortWorth,588F.3d838,847(5thCir.2009)
(citationomitted).
      The first elem ent an official policy is easily m et. There is a written policy,

effectiveOctober 1,2018,prom ulgated by theCounty CourtatLaw Judgesand the District

CourtJudgesforG alveston County,creating iûcounty wide procedures,rules and orders''

for the appointm entof counselfor indigentaccused persons in Galveston County. Dkt.

185-43 at4. Thatw ritten policy,referred to by 800th asthe G alveston County Indigent

Defense Plan,expressly instructs Galveston County officials to provide defense counsel

ahertheinitialbailhearingandbeforethebailreview hearing.Seeid.at19.
      The second elem ent- a m unicipal policym aker is also satisfied. W hen the

DistrictCourtJudgesadopted the G alveston County lndigentDefense Plan,they w ere not

acting in theirjudicialcapacity,butrathertûin theircapacity ascounty policymakers.''
ODonnellIh 892F.3dat156.Seealso800th v.Galveston C/y,
                                                    .,352 F.Supp.3d 718,744

(S.D.Tex.2019)(holding thatthe DistrictCourtJudgesare policymakersforpost-arrest
practices). In short,the Galveston County lndigentDefense Plan is an officialpolicy
prom ulgated by a County policym aker that becam e the driving force behind an alleged


                                         18
constitutionalviolation. Because the D istrictCourtJudges w ere acting as policym akers

for Galveston County in determ ining w hen indigent defendants receive counsel, their

actionscansubjectGalvestonCountytoliabilityunderSection 1983.
      Thatleaves the third elem ent- violation ofa constitutionalright- forthe Courtto

address. 800th asserts that his Sixth A m endm ent right to counsel has been violated

because Galveston County refuses to provide indigentdefendants w ith appointed counsel

untilafter an initialbailhearing. To analyze the likelihood of 800th prevailing on the

m erits of his Sixth A m endm entclaim ,itis necessary to startwith the textofthe United

StatesConstitution.TheSixthAmendmentprovides,inrelevantpart,thatûtlijn a1lcriminal
prosecutions,theaccusedshallenjoytheright...tohavetheAssistanceofCounselfor
hisdefence.'' U.S.CONST.AMEND.V1. Although the Sixth Amendmentcontainsjust19
w ords concerning the rightto counsel,the im portance of that text cannotbe m inim ized.

To this end,the Suprem e Courthas expressly recognized the rightto the assistance of

counselguaranteed by the Sixth Am endm enttûisindispensable to the fairadm inistration of

ouradversarialsystem ofcriminaljustice.''Mainev.Moulton,474 U.S.159,168 (1985).
tûEm bodying ûa realistic recognition ofthe obvious truth thatthe average defendantdoes

nothavetheprofessionallegalskillto protecthim self,'the rightto counselsafeguardsthe

otherrights deem ed essentialforthe fairprosecution ofa crim inalproceeding.''1d.at169

(quotingJohnson v.Zerbst,304 U.S.458,462-63 (1938)).
      The Suprem e Court'srecognition ofthe Sixth Am endm ent'srightto counseldates

back to 1932,w hen the high courteloquently and em phatically stated:
      The rightto be heard w ould be,in m any cases,oflittle availif it did not
      com prehend the right to be heard by counsel. Even the intelligent and
      educated laym an has sm alland som etim esno skillin the science oflaw . If
      charged with crim e,he is incapable,generally,of determ ining for him self
      w hetherthe indictm ent is good or bad. He is unfam iliarw ith the rules of
      evidence. Leftw ithoutthe aid ofcounselhe m ay be puton trialw ithout a
      proper charge, and convicted upon incom petent evidence, or evidence
      irrelevantto the issue orotherwise inadm issible.H e lacksboth the skilland
      know ledge adequately to prepare hisdefense,even though he have aperfect
      one. Herequirestheguiding hand ofcounselatevery step in theproceedings
      againsthim .

Powellv.Alabama,287 U.S.45,68-69 (1932)(emphasis added). See also Gideon v.
Wainwrlkht,372 U.S.335,344 (1963)(recognizing the tûobvious truth''that ûtin our
adversarysystem ofcriminaljustice,anypersonhaledintocourtwhoistoopoortohirea
lawyer, cannot be assured a fair trialunless counsel is provided for him .'')'
                                                                             ,Ake v.
Oklahoma,470U.S.68,77(1985)(explaining thatin casesinvolvingtherightsofindigent
crim inal defendants, such as G ideon, tûlmleaningful access to justice has been the

consistenttheme''ofthecourt'sjurisprudencebecausethecourtçûrecognizedlongagothat
m ere accessto the courthouse doors does notby itselfassure a properfunctioning ofthe

adversary process,and thata crim inaltrialis fundam entally unfair ifthe State proceeds

againstan indigentdefendantw ithoutm aking certain thathehasaccessto theraw m aterials

integraltothebuildingofan effedivedefense'').
      It is indubitable that the right to counsel is criticalduring an actualtrial,w hen

evidencem ustbe subm itted in adm issible form ,w itnessesm ustbe exam ined and argum ent

persuasivelypresentedtothefactfinder,whetheritbeajudgeorjury.But,astheSupreme
Courtrecognized in Powelland alitany ofothercasesthroughoutthe years,counselisalso

required tûatevery stage of a crim inalproceeding w here substantialrights of a crim inal


                                          20
accused maybe affected.''M empa v.Rhay,389 U.S.128,134 (1967).Seealso M issouri
v.Fryc,566U.S.134,140(2012)(ûûltiswellsettledthattherighttotheeffectiveassistance
ofcounselappliesto certain stepsbeforetrial.'')'
                                               ,M oulton,474 U.S.at170 (ûûto deprive a
person of counselduring the period prior to trialm ay be m ore dam aging than denialof

counselduring thetrialitself').
      TheSuprem e Courthasclearly stated thatç:a crim inaldefendant'sinitialappearance

beforeajudicialoftscer,wherehelearnsthechargeagainsthim andhisliberty issubject
torestriction,marksthestartofadversaryjudicialproceedingsthattriggertheattachment
oftheSixth Amendmentrightto counsel.'' Rothgery v.GillespieC@.,554 U.S.191,213

(2008). Thatdoesnot,however,mean thata criminaldefendantis entitled to counselas
soon as the Sixth Am endm entrightattaches. See id.at213-14 (Alito,J.,concurring)
(ûûg-l-lhe term tattachment'signifies nothing more than the beginning ofthe defendant's
prosecution. ltdoesnotm ark the beginning ofa substantive entitlem entto the assistance

ofcounsel.''). Rather,the Supreme Courthas held thattûlolnce attachmentoccurs,the
accused atleastisentitled to the presence ofappointed counselduring any çcriticalstage'

ofthepostattachmentproceedings.'' 1d.at212.See also M ontejo v.Louisiana,556 U.S.
778,786 (2009)(ûûthe Sixth Amendmentguaranteesadefendanttherighttohavecounsel
presentatallçcriticalstages'ofthecriminalproceedings'')(citing United Statesv.Wade,
388U.S.218,227-28 (1967)and Powell,287 U.S.at57).
      Thus,the centralquestion in thiscase iswhetheran initialbailhearing constitutesa

ûtcriticalstage''ofa crim inalproceeding. Ifa bailhearing is a ûûcriticalstage,''G alveston

County m ustprovide an indigentdefendantw ith counselata bailhearing. 1f,on the other
hand,a bailhearing is nota ûçcriticalstage,''Galveston County is under no obligation to

appointcounselto an indigentdefendantfacing abailhearing.

       Sow hatexactly isa Gûcriticalstage''? In sim ple term s,a iûcriticalstage''isçûa step of

acrim inalproceeding ...thathrolds)significantconsequencesforthe accused.'' Bellv.
Cone,535 U.S.685,696 (2002)(citationsomitted). Asthe Supreme Courtexplained in
Rothgery,tûthecaseshavedefined criticalstages asproceedingsbetw een an individualand

agentsofthe State (whetherformalorinfonnal,in courtorout)thatamountto trial-like
confrontations,atwhich counselw ould help the accused in coping w ith legalproblem sor

meeting his adversary.'' 554 U.S.at212 n.16 (internalquotation marks and citations
omitted). See also Wade,388 U.S.at227 (explaining thatthe ççcriticalstage''analysis
requiresacourttodeterminetûwhetherpotentialsubstantialprejudicetodefendant'srights
inheres in the particular confrontation and the ability of counsel to help avoid that

prejudice-'');McAfeev.Thaler,630F.3d383,391(5thCir.2011)(ûûcriticalstagegsq''occur
ûûw here ûthe accused required aid in coping w ith legalproblem s or assistance in m eeting

his adversary,'and the tsubstantialrights of the accused may be affected.''') (quoting
United States v.Ash,413 U.S.300,311(1973)). Putanotherway,ttwhatmakesa stage
criticalisw hatshow sthe need forcounsel'spresence.'' Rothgery,554 U .S.at212.

      A m ong the stages of a crim inalproceeding thathave been deem ed Stcritical''for

Sixth Am endmentpurposesinclude preliminary hearings(see Coleman v.Alabama,399
U.S.1,10(1970));arraignments(seeHamilton v.Alabama,368 U.S.52,54 (1961)).
                                                                        ,plea
negotiations(seeFrye,566 U.S.at139).
                                   ,postindictmentidentification lineups(see Wade,
388 U .S.at237).
               ,guilty pleas(seeArgersingerv.Hamlin,407 U.S.25,34 (1972));and
postindictmentinterrogations(see Massiah v.United States,377 U.S.201,205 (1964)).
Thereare com m on them esrunning through these cases.Forstarters,com petentcounselis

necessary to help a defendant navigate the com plicated, treacherous and, ohentim es,

confusing landscape ofthecriminaljustice system. A defendantcannotbereasonably
presum ed to m ake criticaldecisionsconcerning hiscasew ithoutthe advice ofcounsel. In

addition,itis im perative in al1these casesthatcounselbepresentûûatpretrialproceedings

where the results m ightwellsettle the accused's fate and reduce the trialitselfto a m ere

formality.'' Wade,388U .S.at224.AstheSuprem eCourtnotedin Wade:ttl-llheaccused
isguaranteed thathe need notstand alone againstthe State atany stage ofthe prosecution,

fonnalor inform al, in courtor out,w here counsel's absence m ight derogate from the

accused'srightto afairtrial.''1d.at226 (citationsom itted).
      To assessw hethera bailhearing is a ûçcriticalstage''ofa crim inalprosecution,the

Courtmustfirstinquire asto w hether counselw ould be needed to help a defendantcope

w ith complex legalproblem s raised during such a hearing. The answ er is a no-brainer.

Unrepresented defendants,especially those thathave had no experience in the crim inal

justice system,are in no position atan initialbailhearing to presentthe best,most
persuasive case on w hy they should be released pending trial. A lawyer w ould

unquestionably provide invaluable guidance to a crim inal defendant facing a bail

determ ination.

      Two districtcourts in the Fihh Circuit- m ore than 40 years apart- have perfectly

captured how im portantit is to have counselpresent ata bailhearing. Back in 1975,a

districtcourtin the Southern D istrictofTexas com m ented:


                                           23
      (Ijfcounselcanreview andcogently representhisincarceratedclient,acourt
      m ightreduce orelim inatea m oney bond,perm itting the clientto be released
      from incarceration pending trial....The accused are frequently ignorantof
      their legalrights and unaware ofthe steps w hich m ustbe taken to trigger
      prompt processing of the case pending against them . lt m ust also be
      recognized thatcourts are m ore readily able to com m unicate w ith attorneys
      than prisoners and are m ore likely to rely upon the representations of an
      attorney in deciding w hetherto release adefendantpending trialorto dism iss
      the chargesagainsthim .

Albertiv.kv/ccrf of HarrisCy'.,406 F.Supp.649,660 (S.D.Tex.1975). Similarly,a
districtcourtintheEasternDistrictofLouisiananotedjustlastyear:
      (W jithoutrepresentative counselthe risk oferroneouspretrialdetention is
      high. Prelim inary hearings can be com plex and difficultto navigate forlay
      individuals and m any,follow ing arrest,lack access to other resources that
      w ould allow them to present their best case. Considering the already
      established vitalim portance ofpretrialliberty,assistance ofcounselis ofthe
      utm ostvalue ata bailhearing.

Calistev.Cantrell,329F.Supp.3d 296,314 (E.D .La.2018).
      A lthough these legalauthorities are helpfulin fram ing the issue,the testim ony in

thiscase unm istakably dem onstratesthe stark reality thatarresteesarehesitantto advocate

for them selves w ithout counselpresent. A s 800th,him self,testified w hen asked ifhe

posed any questions to the m agistrate athis bail hearing:111 w as l w as kind of under

inform ed. I didn't- ovem helm ed,and 1 w asn't represented by any- an attorney or

anything likethat.Ididn'tknow w hich direction to go.'' Dkt.184 at218. M aking m atters

w orse,the m agistrates w ho m ake the bail determ inations in G alveston County readily

acknowledgethatthey are reluctantto engagea defendantin conversation atthe initialbail

hearing,given the repeated adm onitionsto arrestee ofhisrightto rem ain silent. See Dkt.

184 at207 (tûI'm notgoing to force a defendantinto a conversation with me,especially


                                           24
afterIjusttoldhim he'sgottherightnottotalk toanybody.'').ltishardtoimaginehow
a defendantcan possibly be expected to champion forhisrelease atan initialbailhearing

when he is,understandably,disinclined to speak w ithoutan attorney presentand,atthe

sam etim e,the m agistratesare hesitantto ask the defendantany questionsthatm ightelicit

inform ation favoring release.

       Itshould shock absolutely nobody thatthe failure to have counselduring an initial

bailhearing,when a criticaldecision ism ade concerning pretrialrelease,leadsto concrete

harm in the form ofoutcom esthatare farw orse than ifcounselw ere provided. See,e.g.,

Charlie G erstein,Plea Bargaining and the Rightto CounselatBailH earings,111M ICH.

L.REv.1513,1516 (2013)(tûAppointing counselatbailhearings ...willsubstantially
reduce the amount of time a substantialnumber of indigent defendants spend in jail
awaiting theirtrials.'').Thisharm isnotjustanecdotalortheoretical. Ampleempirical
research indicatesthatûEdelaying representation untilafterthepretrialreleasedeterm ination

(isjthesingle mostimportantreason forlengthy pretrialincarceration ofpeople charged
with nonviolent crimes. W ithout counselpresent,judicial officers magkje less than
infonned decisions and (alre more likely to setor maintain a pretrialrelease financial
condition thatgarelbeyondthatindividual'sability toplay.''DouglasL.Colberteta1.,Do
AttorneysReallyM atter?TheEmpiricalandLegalCasefortheRightofcounselatBail,
23 CARDOZO L.REV.1719,1720 (2002)(study in Baltimore,M aryland concluding that
having adequately prepared and resourced defense counselatthe initialbailhearing results

in defendants being released on their ow n recognizance tw ice as often than ifthey w ere

unrepresented,and bailbeing reduced fourtimesasoften fortherem aining defendants).

                                           25
SeealsoErnestJ.Fazio,eta1.,Nat'llnstituteofJustice,EarlyRepresentation byDefense
CounselField Test.FinalEvaluation Reportati(1985)(study on the effectlawyershad
on pretrialrelease decisions in Passaic,N ew Jersey,Shelby County,Tennessee,and Palm

Beach,Florida;concluding thatrepresentation atan initialbailhearing ûlhad an interesting

and im portant im pact upon pretrial detention''in that ûçtest defendants obtained pretrial

releasemuch sooner'');Dkt.205-5(noting in BexarCounty,Texasthat77percentofthose
represented by the public defender's office at the initial bailhearing w ere released on

personalbond com pared to a 57 percentrate forthose notrepresented atthe initialbond

hearing).
      ln addition to an indigentdefendant'sobviousneed to have counselatan initialbail

hearing to provide general advice and advocate for release,there are tangible adverse

consequences as to the ultim ate disposition of the crim inal case that can result if an

individualis notrepresented atan initialbailhearing. Ifa crim inaldefendantdoesdecide

to speak up atan initialbailhearing withoutthe presence ofcounsel,itis ohen in an effort

to explain the situation in the hopesofobtaining release. This increasesthe likelihood of

the individualm aking an incrim inating statem entthatcan be used againsthim ata later

date. A nd if an individual m akes an incrim inating statem ent at a bail hearing, the

appointm entof a lawyer to representthe individuallater in the crim inal case w ould,in

effect,bemeaningless. See,e.g.,United States v.Dohm,618 F.2d 1169,1174 (5th Cir.
1980)(permittinguncounseled admission ofguiltatinitialbailhearingl;Cowardsv.State,
465S.E.2d 677,679(Ga.1996)(sam e).Indeed,ûûtherighttousecounselattheformaltrial
(would be)a very hollow thing (i9,forallpracticalpurposes,the conviction is already

                                           26
assured by the pretrialexamination.'' Wade,388 U.S.at 226 (quotation and citation
omitted).Thatiswhy ûçgojurConstitution,unlikesomeothers,strikesthebalancein favor
of the right of the accused to be advised by his law yer of his privilege against self-

incrim ination.'' Escobedo v. Illinois, 378 U .S. 478, 488 (1964) (citation omitted).

Representation atan initialbailhearing unquestionably lessens the risk thata defendant

m akes a statem entthatcan be used againsthim later. To safeguard the privilege against

self-incrimination from being jeopardized, counsel must be provided to indigent
defendantsatthose stages oftheproceedings likethe initialbailhearing thatinvolve a

substantial risk that the indigent defendant m ight incrim inate him self. A n indigent

defendant should,therefore,be perm itted to discussw ith appointed counselthe pros and

cons associated with waiving the right againstself-incrimination before determining
whether to speak his m ind at an initial bail hearing. See W ade, 388 U .S.at 225-26

(discussing the importance ltof counsel's presence if the accused (isl to have a fair
opportunity to presentadefenseatthetrialitself').
      In trying to determ ine w hether a bailhearing should be categorized as a tûcritical

stage'' of a crim inal prosecution, the Suprem e Court's Colem an decision is quite

instructive. 399 U .S. 1. The issue presented in that case was whether an A labam a

prelim inary hearing represented a :scriticalstage''forwhich the Sixth Am endm entrequired

the assistance ofcounsel. See id.at9-10. A tan Alabam a prelim inary hearing,the trial

courtGûdeterm inelslwhetherthere is sufficientevidence againstthe accused to warrant
presentinghiscasetothegrandjury and,ifso,to fix bailiftheoffenseisbailable.''1d.at
8(citationomitted).Inexplaininghow theguidinghandofcounselcanprotectanindigent
defendantata prelim inary hearing,the high courtnoted:

      First,the lawyer's skilled exam ination and cross-exam ination ofw itnesses
      m ay expose fatalw eaknessesin the State's case thatm ay lead the m agistrate
      to refuse to bind the accused over. Second, in any event, the skilled
      interrogation of w itnesses by an experienced lawyer can fashion a vital
      impeachm enttoolforuse in cross-exam ination ofthe State'sw itnessesatthe
      trial,orpreserve testim ony favorable to the accused ofa witness who does
      notappearatthetrial. Third,trained counselcan m ore effectively discover
      the casethe State hasagainsthisclientand m ake possible thepreparation of
      a proper defense to m eetthatcase atthe trial. Fourth,counselcan also be
      intluentialatthe prelim inary hearing in m aking effective argum ents forthe
      accused on such m attersasthe necessity foran early psychiatric exam ination
      orbail.

f#.at9. Because a defendant cannotrealize these advantages on his own,the Suprem e

Courtheld thata defendant was as m uch entitled to the aid of counselatthe Alabam a

prelim inary hearing as atthe trialitself. See id. M ake no m istake:The Suprem e Court

reached this conclusion because,in part,a crim inaldefense attom ey can m ake effective

argum entsaboutthe û:necessity for...bail''thatadefendantw ould beunlikely to advance.

1d.

      Following thissam e logic,courtsacrossthecountry haveheld thatabailproceeding

isa ûtcriticalstage''requiring the appointm entofcounselforindigentdefendants.See,e.g.,

H igazy v.Templeton,505 F.3d 161,172 (2d Cir.2007)(ç:a bailhearing isacriticalstage
oftheState'scriminalprocess'')(internalquotation m arksand citation omittedl;D itch v.
Grace,479 F.3d 249,252-53 (3rd Cir.2007) (a prelim inary hearing,which includes a
determ ination asto whetheradefendantwillbe discharged orbound overto the court,isa

ûûcriticalstage''l;Smith v.Lockhart,923 F.2d 1314,1319 (8th Cir.1991) (holding that


                                          28
hearing on bail reduction m otion w as a ûûcritical stage'' of proceeding requiring

representation by counsel);Caliste,329 F.Supp.3d at314 (holding thatan initialbail
hearingisaçlcriticalstage''oftheproceedingsbecauseûlltqhereisnoquestionthattheissue
ofpretrialdetention isan issue ofsignificantconsequence forthe accused'').Gonzalezv.
Comm 'rof Corn,68 A.3d 624,631-37 (Conn.2013)(criminaldefendanthasa Sixth
Amendmentrightto counselin proceedingspertaining to the setting ofbond);Hurrell-
Harring v.New York,930N.E.2d 217,223 (N.Y.2010)(çt-
                                                  l-here isno question thatabail
hearing isa criticalstage ofthe State's crim inalprocess'')(internalquotation m arksand
citation om itted);Statev.Fann,571A.2d 1023,1030(N .J.Super.Ct.1990)(ûû-f'
                                                                         he setting
ofbailcertainly isa tcriticalstage'inthecriminalproceedings'').
      A pplying the reasoning used in these cases,itshould com e as no surprise thatthe

Court concludes that a hearing at which bail is set is a tûcriticalstage,''requiring the

appointm entofcounselforindigentdefendants.N otonly isa bailhearinga ûtcriticalstage''

in the crim inalprocess,butitisarguably them ostûûcriticalstage.'' A sone courtnoted:

      The setting ofbailcertainly is a çtcriticalstage''in the crim inalproceedings.
      Itis an action that occurs after adversary crim inalproceedings have been
      com m enced. 1ts im portance to defendant in term s of life and livelihood
      cannotbe overstated. The effecton fam ily relationships and reputation is
      extrem ely dam aging. Failure of pretrial release causes serious financial
      hardship in m ostcases. Jobs and therefore incom e are lost. The im m ediate
      consequence ofthe absence ofbailorthe inability to m ake bail-deprivation
      of freedom-standing alone,is critically consequential. Being jailed,for
      how ever shorta tim e,is a significantly unpleasant experience. There are
      other consequential results.. .. (Tlhe prospect of conviction is greatly
      increased when an accused isjailed between the time of arrestand final
      adjudication;so isthe severity ofsentence.Theopportunity to consultwith
      counsel,to find w itnesses,to obtain evidence and,in general,to prepare a
      defenseisclearly restricted when adefendantiskeptinjail.


                                           29
Fann,571 A .2d at1030. IfG alveston County does notprovide counselto a defendantat

an initialbailhearing,the Sixth Am endm ent's rightto counselis nothing m ore than an

empty right.

      In opposing the issuance ofapreliminary injunction,theDistrictAttorney andthe
DistrictCourtJudgescitethe Suprem e Court'sopinion in Rothgery fortheproposition that

there is no Sixth A m endm entright to counselat an initialbailhearing. This argum ent

greatly overstatestheholding ofRothgery. ln Rothgery,theplaintiffbroughta civilrights

law suit alleging that Gillespie County refused to appointhim a lawyer untilsix m onths

afterhisinitialappearance in coul'
                                 t. 554 U .S.at 196. ln an adm ittedly lknarrow''ruling,

the Suprem e Court held that the plaintiff's right to counsel ûûattached'' at the initial

appearance in court. See id.at213.In accordancew ith along listofSuprem eCourtcases,

Rothgery held thatonce the rightto counselhas attached,the Sixth A m endm entrequires

thatdefendantsbe represented by counselatany ûûcriticalstage before trial.'' 1d. The sole

question atissueinRothgery ultim ately wastûwhetherattachm entoftherightgtocounselj
also requiresthata publicprosecutor(asdistinctfrom a police ofticer)be aware ofthat
initialproceeding orinvolved in itsconduct.''1d.at194-95.The Suprem eCoul'tansw ered

thatquestion in thenegative.See id. Theissuanceofbailw asnotan issue in the case since

Rothgery had w aived the rightto have appointed counselpresentatthe initialbailhearing.

See id.at 196 n.5. Because bail was not contested in Rothgery,the high court never

addressed whetheran initialbailhearing is a çûcriticalstage''oftrial. Thatquestion w as

leftforanotherday.
       The D istrictAttorney also arguesthatforthere to be a ûtcriticalstage''proceeding,

itm ustinvolve a lltrial-like confrontation.'' Dkt.236 at20. This assertion ism isguided.

ln no uncertain term s,the Suprem e Courthasexplained thattûcriticalstages''donotrequire

thepresence ofaprosecutororany legalproceeding rem otely resem bling a trial.See,e.g.,

Frye, 566 U .S.at 140. There are num erous exam ples of ûûcritical stages''of crim inal

proceedings that arise outside courtroom or any trial-like setting. For instance, the

Suprem e Courthasheld thatthe Sixth Am endm entrightto effective assistance ofcounsel

extendsto apost-indictmentlineup (seeWade,388 U.S.at237),andtheconsideration of
pleaoffers(seeftz
                W crv.Cooper,566U.S.156,162 (2012))- two activitiesthatoften take
place far from the courtroom . The im portant question to ask is whether the pretrial

proceeding has the potential to ultim ately im pact the fairness at the trial itself if the

defendantisnOtrepresented by counsel.B Allthatbeing said,the factremainsthatûûgblail
hearings fit com fortably w ithin the sphere of adversarialproceedings closely related to

trial.'' United Statesv.Abuhamra,389 F.3d 309,323 (2d Cir.2004).
       Baillitigation arises only ahera defendantis form ally charged w ith crim es
       thattheprosecution m ustbe prepared to provew ithin aspecified tim e attrial.
       The statutorypresum ptionsand burdensapplicable to baildeterm inationsare
       a11defined in term sofa defendant'strialstatus. Further,bailhearings,like
       probable cause and suppression hearings,are frequently hotly contested and
       require a court'scarefulconsideration ofa hostoffactsaboutthe defendant

8 In United States v M endoza-cecelia,963F.2d 1467 (11thCir.1992),acaserelieduponbythe
                  .

D istrict Attorney,an arrestee offered an adm ission of guiltat his initialbailhearing. The 11th
Circuitrejected a defendant's Sixth Amendmentclaim,holding thatan ççinitialappearance is
largely administrative''and dtthebailhearing isnotatrialon themerits.'' 1d.at1473 (citation
omitted). The Court declines to follow Mendoza-cecelia,believing that the 1lth Circuit
erroneously focused on the sim ilarities betw een an initialappearance and an actualtrialw ithout
properly analyzing whetherthedenialofcounselata bailhearing can irreparably prejudicethe
outcom e ofthe case.
       and the crim escharged.Thus,there isan interestin conducting such hearings
       in open courtroom s so that persons w ith relevant inform ation can com e
       forward....W hile thepresentation ofevidence atbailhearingsm ay bem ore
       inform al than at probable cause and suppression hearings, the m atter in
       dispute isofno lesspublic concern. Bailhearings do notdeterm ine sim ply
       whethercertain evidencem ay beused againsta defendantattrialorwhether
       certain personswillserveastrialjurors;bailhearingsdeterminewhethera
       defendantw illbe allow ed to retain,orforced to surrender,his liberty during
       thependency ofhis crim inalcase.

1d.at323-24.

       In OD onnell11,the Fifth Circuitexplained thatan initialbail-setting hearing m ust

take place w ithin 48 hours of an individual's arrest to pass constitutionalm uster. See

OD onnell 11, 892 F.3d at 168. A governm ental entity m ay, of course, accelerate this

schedule and provide an initialbailhearing on a m oreexpeditedbasis.Thatisexactly w hat

Galveston County hastried to do by holding initialbailhearings w ithin roughly 12 hours

of booking an individualinto the G alveston County Jail. Given that every m inute in

custody can have a dram atic effecton an individual's life,Galveston County's effortsto

speed up the bailprocess should be applauded. But,atthe sam e tim e,Galveston County

cannotconveniently ignoretheconstitutionalrequirem entto provide counselattheseinitial

bailhearings. ThisCourthasconcluded thatthe Sixth Am endm entm andatesa rightto an

appointed law yer atbailhearings forthose financially unable to hire counsel. Thatright

m ustbe respected whetherthe initialbailhearing takesplace 12,24,36 or48 hours aher

the initialarrest.

       To be clear,the Courtis not suggesting thatradicalchanges need to be m ade to

Galveston County's pretrialdetention system to ensure that it is in com pliance w ith the

Sixth Am endm ent's right to counsel guarantee. Galveston County currently schedules


                                           32
initialbailhearingsand bailreview hearingsevery day at7:00 a.m .and 7:00 p.m . U nder

the currentsystem ,counselisnotprovided to indigentdefendantsattheinitialbailhearing,

butcounselisprovided atthebailreview hearing,which isusually held w ithin 12 hoursof

the initialbailhearing and w ithin 24 hours of the arrest. Atthe bailreview hearing,an

appointed lawyeris on-callto assistany indigentdefendantwho requests assistance. To

satisfy the Constitution's basic requirem ents under the Sixth A m endm ent,allG alveston

Countyneedstodoisprovidecounseltoindigentdefendantsattheinitialbailhearing,just
12 hoursearlierthan itcurrently does. ltishard to fathom how this could be problem atic,

given thatGalveston Countyhasapparently been able to effectively m ake counselavailable

atthe bailreview hearingsheld twice daily.

       In arguing that an A rticle 15.17 hearing is nota ttcriticalstage''thatrequires the

appointm entofdefense counselforindigentarrestees,theD istrictAttorney andtheD istrict

CourtJudges rely on a num ber of cases. The Courthas carefully review ed each one of

these casesand findsthatthey are unpersuasive orreadily distinguishable from the instant

case. M any ofthe cases cited by the DistrictAttorney and the D istrictCourtJudges,for

exam ple, do not discuss the right to counsel at hearings Avere bail Nvas set,but rather

generally discussthe propriety ofhaving a law yerappointed atan initialappearance. See,

e.g.,Gilley v.State,418S.W .3d 114 (Tex.Crim .App.2014);O 'Kelley v.State,604 S.E.2d
509 (Ga.2004).
             ,Green v.State,872 S.W .2d 717 (Tex.Crim.App.1994).9 Two ofthe


9In Green,the TexasCourtofCrim inalAppealsheld thata crim inaldefendant'sSixth A m endm ent
rightto counselw as notviolated when he appeared w ithout counsel before a m agistrate for his
lçprelim inary initialappearance''afterarrest. See 872 S.W .2d at720. The record in Green did not
indicatew hetherbailhad been setatthe initialappearance. But,even m ore im portantly,the Grccn
opinions dism iss pro se prisoners'claim thatRothgery requires counselatm agistration.

See,e.g.,Kennedy v.Bexar C/y.,No.16-ca-262,2016 W L 1715200 (W .
                               .                               D .Tex.Apr.27,
2016);Mortlandv.HaysC@.Cmty.Supervision & Corrs.Dep 't,No.12-ca-488,2013 W L
1455657 (W .D.Tex.Apr.8,2013). Butthose casesdo notindicatewhetherbailwasset
atm agistration and the argum entspresented by counselin thiscase are,as800th correctly

notes,ûûm ore developed and depend on interpretation ofotherSuprem eCourtcases.''D kt.

238 at7.

       Itisimportantto clarify thattheCoul'
                                          tisnotsuggesting thatanA rticle 15.17 hearing

is,in al1cases,a ûçcriticalstage''proceeding thatautom atically requiresthe appointm entof

counselforindigentdefendants. A herRothgery,an A rticle 15.17 hearing Gûplainly signals

attachm ent,''butthe Courtm ust dig a little deeperto determ ine if the initialappearance

risesto the levelofa ûûcriticalstage.'' Rothgery,554 U .S.at212. R em em ber,itisonly at

the point in which the proceedings rise to a tlcritical stage''thatappointed counsel is

constitutionally m andated.Ifthereisno bailsetting determ ination atthe initialappearance,

itislikely nota û'criticalstage''ofthe proceedingsrequiring representation. O n the other

hand,when an Article 15.17 hearing includes an initialbaildeterm ination,itis a ûûcritical

stage''in the crim inal proeeedings,requiring the appointm ent of counsel for indigent

defendants.Thisisbecausean accused'srightto counselextendsto thoseçûcritical''pretrial

proceedingsin which çltheaccused isconfronted,justasattrial,by theproceduralsystem ,



opinioncameoutfouryearsbeforeRothgery.AflerRothqerh itisblack-letterlaw thatanArticle
15.17 hearing is an initialappearance at which the constltutlonalrightto counselattaches. See
Rothgery,554 U .S.at 199.
orby hisexpertadversary,orby both ...in a situation w heretheresultsoftheconfrontation

m ightw ellsettlethe accused's fate and reduce the trialitselfto am ere form ality.'' United

Statesv.Gouveia,467U.S.180,189 (1984).
       The D istrictAttorney and theD istrictCourtJudgesnextargue thatby conducting a

bailreview hearing so quickly after an initialbaildeterm ination (roughly 12 hours in
practice),Galveston County isable to cure any potentialdamage orprejudice thatmay
arise from the lack of counsel at an initial bail hearing. The prem ise is that even if

individualsareunnecessarilyjailedaftertheinitialbailhearing,theyonlyremainjailedfor
a shortperiod oftim e before the bailreview hearing rem edies the situation. Although a

defendantin Galveston County can urge reconsideration ofan initialbaildeterm ination at

abailreview hearing (which mustbe held,according to the Galveston County lndigent
Plan,within 48hoursoftheinitialbaildetermination),thatdoesnotobviatetheharm. A
bail review hearing does not rem edy the harm caused by uncounseled statem ents at

m agistration. A bailreview hearing also does notrem ove the possibility,no m atterhow

slight,thatan initialbaildeterm ination has an ûtanchoring effect''thatm ay m ake itm ore

difficultto persuadethereviewingjudge to modify whathasalready been ordered. In
short,a bailreview hearing is an adm irable step,but such a hearing does notm agically

elim inate a1lthe harm incurred asa resultofa lawyer-less initialbailhearing.

      There aretwö New Jersey casesthe DistrictAttorney pointsto which suggestthata

bailreview hearing is sufficient to am eliorate any harm caused by not having counsel

representindigentdefendantsatan initialbailhearing.SeeRojasv.Cit.yofNew Brunswick,
No. 04-3195, 2008 W L 2355535 (D.N .J. June 4, 2008); Fann, 571 A.2d 1023.
Interestingly,in both cases,the courts concluded,w ith apparently no hesitation,thatthe

tûsetting ofbailcertainly isaécriticalstage'inthecrim inalproceedings.''Rojas,2008 '
                                                                                   WL

2344435,at*16 (quotingFann,571A.2d at1030).Nonetheless,theNew Jersey courts-
one state and one federa1- both declined to ordercounselatinitialbailhearingsbased on

the dçpradicalconsiderationll''thatdoing so would delay bailsetting. 1d. This Court
strongly disagrees w ith these holdings. There is absolutely no precedent supporting the

courts' ûûpractical considerations'' analysis. lndeed, the Suprem e Court in Rothgery

indicated that once a determ ination is m ade that a proceeding is a Gçcritical stage,''an

attorney'spresence is m andatory. See 554 U .S.at212. In thiscase,there isno evidence

w hatsoeverthatproviding counselatthe initialbailsetting w ould delay m agistration. To

the contrary,there isam ple historicalevidence thatG alveston County is fully capable of

having appointed defense counselattend bailreview hearings w ithin approxim ately 24

hours of an arrest. There is no rationalreason to believe thatG alveston County or the

D istrictA ttorney's oftice w illbe substantially harm ed ifcounselm ustbe provided atthe

initialbailsetting,which currently takesplace 12 hoursafterarrest.lo

       To conclude,the Courtfindsthat800th has adequately established a likelihood to

prevail under the Sixth A m endm ent since the Constitution requires representation by

counselatan initialbail-setting hearing.




10 A s an aside, in the federalsystem ,counselis appointed to indigent defendants attheir initial
appearance before a magistratejudge,and the lawyersrepresentthe defendantsatallbailand
detentionhearings.See 18U.S.C.jj3006A (c),(d)(4)(B)(ii)(I1).

                                              36
       2. 800th has Established a R isk oflrreparable H arm

       ltistimetotul'
                    ntothenextpartofthepreliminaryinjunctiontest:irreparableharm.
The Suprem e Courthas held that,as a m atter of law ,the deprivation ofa constitutional

righttûunquestionably constitutesin-eparableinjury.''Elrodv.Burns,427U.S.347,373
(1976). This conceptthataviolation ofa eonstitutionalrightin and ofitselfeonstitutes
irreparableinjuryhasbeenuniversallyrecognizedandisnotopentodebate.SeeDeerfeld
Med.Centerv.City ofDeerheldBeach,661F.2d 328,338(5th Cir.1981)(thedenialof
constitutionalrights çûfor even minimalperiods oftime constitutes irreparable injury
justifying the grantofapreliminary injunction'')(collecting casesl;ODonnell1,251F.
Supp.3d at1157 (ûtW hen an alleged deprivation ofaconstitutionalrightisinvolved ...
mostcourts hold thatno further showing ofirreparable injury is necessary.'')(citation
omitted). SincetheCourthasdetermined thatan indigentdefendantisentitledunderthe
Sixth Amendmenttocounselataninitialbailhearing,theirreparableinjury requirement
isautom atically satisfied.

      Even if a further show ing of irreparable harm is required,that hurdle is easily

overcom e in this case. A s noted above,there is a significantpotential for inculpatory

statem entsto be m ade atm agistration ifcounselisunable to advise arresteesoftheirright

to rem ain silentat an initialbailhearing. Furtherm ore,num erous studies indicate that

Defendantsrepresented by counselatan initialbailhearing are lesslikely to havehigh bail

set, and consequently, less likely to be detained pending trial. See e.g. Colbert, Do

AttorneysReally Matter? TheEmpiricaland LegalCasefortheRightofcounselatBail,
23 CARDOZO L.REV.1719,1720 (2002). The lack ofcounselatinitialbailhearings,
therefore,leadsto unw arranted pretrialdetention. Having representation atthe initialbail

hearing m eans that fewer defendants w ill be held in custody unnecessarily. This is

undoubtedly agoodthing since,astheAmerican BarAssociation (tW BA'')hasobserved,
ûtltlheconsequencesofpretrialdetention aregrave.''American BarAssociation Projecton
Standards for Crim inalJustice,Standards Relating to PretrialRelease-Approved D rtz-/t

1968 @ ew York:American BarAssociation,1968)at2-3. TheABA furthernoted:
      (As a result of pretrial detention,j Defendants presum ed innocent are
      subjectedtothepsychologicalandphysicaldeprivationsofjaillife,usually
      underm ore onerous conditions than are im posed on convicted defendants.
      Thejailed defendantloses hisjob ifhe has one and is prevented from
      contributing to thepreparation ofhisdefense.Equally im portant,the burden
      of his detention frequently falls heavily on the innocent m em bers of his
      fam ily. M oreover, there is strong evidence that a defendant's failure to
      secure pretrial release has an adverse effect on the outcom e of his case.
      Studiesin Philadelphia,the D istrictofColum bia and N ew York allindicate
      thattheconvictionrateforjaileddefendantsmateriallyexceedsthatofbailed
      defendants. For exam ple,ofdefendants charged w ith grand larceny forty-
      threepercentofthoseon bailpending trialw ere convicted while seventy-tw o
      percentofthoseinjailwereconvicted.lntermsofthesentenceimposedon
      convicted persons, the bailed defendant is far m ore likely to receive
      probation;hisjailed counterpart,having been unable to demonstrate his
      reliability undersupervision,m ore frequently goesto prison.O fcoursesom e
      ofthe factors,such asstrong evidence ofguiltora long crim inalrecord,that
      lead to high bail and hence detention,w ill also cause a courtto find the
      defendant guilty and to sentence him to prison rather than to give him
      probation.Butarecentstudy which attem pted to hold othercausativefactors
      constantindicates thatthere is a strong relationship betw een detention and
      unfavorable disposition.

f#.Seealso800th,352F.Supp.at739(ût-l'heimportanceofprovidingcounselattheinitial
detention hearing isunderscored by em piricalresearch w hich indicatesthatcase outcom es

for pretrialdetainees are much w orse- in term s of an increased likelihood ofconviction

andharshersentences- than forthosewhoarereleasedpending trial.'')(citation omitted).


                                          38
Even if, hypothetically, the bail review hearings are able to cure all those cases of

unnecessary pretrial detention, the fact rem ains that som e individuals w ill rem ain in

custody for a m inim um of 12 hours from the tim e ofthe initialbailhearing to the bail

review hearing. ûûEven tem porary unconstitutional deprivations of liberty'' suffice to

establish irreparableharm .Pughv.Rainwater,483F.2d778,782-83(5thCir.1973),rcv'#
inparton othergroundssub nom.Gerstein v.Pugh,420U.S.103 (1975).
      ln short,800th m eetshisburden to establish irreparable harm .

      3. BalancingtheHarmsW eighsin Favorofan lnjunction
      The third preliminary injunction factor requires800th to show that,absentan
injunction,thethreatened injury outweighsany harm thedefendantswillsufferasaresult
oftheinjunction.See Winter,555U.S.at24 (çûcourtsmustbalancethecompeting claims
ofinjul'y and mustconsidertheeffecton eachparty ofthegranting orwithholding ofthe
requested relief.''). tûlfa courthasmadea finding ofirreparableharm ,aparty opposing
injunctive relieftwould need to presentpowerfulevidence ofharm to its interests'to
preventthescalesfrom weighinginthemovant'sfavor.''CampaignforS.Equal.v.Bryant,
64F.Supp.3d906,950(S.D.M iss.2014)(quotingOpulentLfeChurchv.City ofHolly
Springs,697 F.3d 279,297 (5th Cir.2012)). ûçgW lhen plaintiffis claim ing the lossofa
constitutionalright,courts com m only rule thateven a temporary lossoutw eighsany harm

to defendantand thatapreliminary injunction shouldissue.''1IA CharlesAlan W right&
ArthurR.M iller,FED.PRAC.& PROC.CIV.j2948.2 (3d ed.2019).
      A ccording to the D istrictA ttorney and the D istrictCourtJudges,there is a heavy

adm inistrative burden thatwillbe placed on Galveston County and the DistrictAttorney's
officeintheeventan injunction isissued. Specifically,thereisaconcern thatrequiring
the appointm entofcounselatinitialbailhearings willnecessitate the D istrictAttorney to

furnish prosecutors to attend the hearings,and ûkdo nothing butadd complexity and m ore

tim e.'' D kt.234 at 25. The Courtis not convinced. There m ight end up being som e

additional costs incurred if defense counselhas to be provided to indigent defendants

tw ice atan initialbailhearing and,later,atabailreview hearing aswell.But,atthesam e

tim e,itisvery possiblethatby providing counselatan initialbailhearing,m oreindividuals

willbereleased from pretrialdetention and there w illbe quantifiable costsavingsin term s

ofcostsofincarceration. The financialcost,ifany,on the D istrictAttorney and G alveston

County isfarfrom clear. By contrast,indigentdefendantsare unquestionably m ore likely

to rem ain in custody- even if only for a shorttim e- if they do notreceive appointed

counselearly in the process,leading to tim e aw ay from their friends,fam ily,school,and

em ploym ent.

      By any m etric,the hardship class m em bers suffer from being denied counsel far

outweighsany harm totheDefendants.A ssuch,the Courtfindsthatthebalanceofequities

weighsheavilyinfavorofaninjunction.
      4. ThePubliclnterestFavorsan lnjunction
      The fourth factor a court m ust consider when deciding w hether to grant a

preliminary injunction isthe impactan injunction may have on the public interest. Itis
axiom atic that the public interest is notserved by allowing constitutionalviolations to

continue.AstheFifthCircuithasexplained,ûûliltisalwaysinthepublicinteresttoprevent
theviolation ofa party's constitutionalrights.''Jackson Women 'sH ealth Org.v.Currier,


                                          40
760F.3d448,458n.9(5thCir.2014)(citationomitted).Seealso Tex.Democraticf'tzrfy
v.Benkiser,459F.3d582,595(5th Cir.2006)(thepublicinterestisestablished ifaplaintiff
can show asubstantiallikelihood ofsuccesson themeritsofaconstitutionalclaiml;Nobby
Lobby,Inc.v.Dallas,970 F.2d 82,93 (5th Cir.1992)(ûçg-l-jhe public interestalwaysis
served when public officials actw ithin the boundsofthe law and respecttherights ofthe

citizensthey serve.''l(citation omittedl;Jackson Women'sHealth Org.v.Currier,940 F.
Supp.2d 416,424 (S.D.M iss.2013)(û1(Tjhegrantofan injunction willnotdisservethe
publicinterest,an elementthatisgenerallymetwhen an injunction isdesignedto avoid
constitutionaldeprivations.''),aff'dinpart,760F.3d448.Inthiscase,giventherealharms
thatbefallan indigent arrestee w ho does notreceive appointed counselat an initialbail

hearing,thepublicinterestisservedbyissuingapreliminaryinjunction.
                        TH E PR ELIM INA RY INJUN CTIO N

      N ow thatthe Courthas concluded thatindigentarrestees in Galveston County are

constitutionally entitled to representation atinitialbailhearings,the Courtm ustdeterm ine

how to fashion an appropriate rem edy. 800th has subm itted a proposed prelim inary

injunctionorder,butthatproposedpreliminaryinjunctionorderisincrediblyoverbroad.
      To begin w ith,800th suggeststhatGalveston County beordered to provide defense

counselto Gnany felony arrestee is who unable to retain counsel''- regardless ofw hether

they can afford theirown attorney. Dkt.205-1at1(emphasisadded). There isno legal
basis forthisrequest. The Constitution requiresthe appointm entofcounselto those who

cannot afford to hire an attorney at ûûcriticalstages''of the crim inal proceedings. The

Constitution does not m andate that the governm ent provide counselto every crim inal


                                           41
defendant,rich orpoor. W hile a governm entalbody could,conceivably,decide to provide

counselto a1lcrim inaldefendantsirrespectiveoftheirindigentstatus,thatisnota decision

for a districtcourtto m ake. The undersigned w illrefrain from stepping in and playing

policymaker. A districtcourtisonly permitted to devisean injunctiveremedy thatmeets
Constitutionalminimums.Asaresult,theinjunction issuedinthiscasewillbelimitedto
requiring thatindigentfelony arrestees in Galveston County be provided with counselat

the initialbailhearing.

      Booth's proposed injunction would also require Galveston County to provide
defense counselw ith at leastthree hours oflead tim e to m eetw ith a crim inaldefendant

before a bailhearing. H ow 8 00th cam eup with the three-hourperiod isunclear. There is

certainly no evidentiary support for this request anyw here in the record. The only

testim ony on this issue indicates that a three-hour preparation period is com pletely

unnecessary. Dkt.239-2 at64-65 (HarrisCounty ChiefPublicDefenderexplaining that
ûçltqhere doesn'tneed to bea rule''thatan attorney mustmeethisclienta certain number
ofhoursbeforea detention hearing,and noting thathe often m eetsw ith clientsforthe first

timeûûwithin minutes,halfhour''ofabailhearing).Asaresult,the Courtwillnot,atthis
tim e,seta m inim um num berofm inutesorhoursoflead tim e thathave to be provided so

thata defense law yer can consultw ith his clientbefore an initialbailhearing. Once the

injunction goes into effect,800th is certainly entitled to ask the Courtto revise the
preliminary injunction in theunlikely eventhebelievesthatGalveston County istaking
affirm ative steps to frustrate a m eaningfulattorney-clientrelationship at the initialbail

hearings.


                                           42
      Theproposed injunction advanced by 800th alsorequeststhatGalveston County
provide a w eekly reportto the Courtwith detailed inform ation including,butnotlim ited

to5the nam e ofeach ûtarrestee's counsel, gthel tim e thatcounselwas provided to the
arrestee,     .   the time ofthe arrestee's initialbailhearing    .gand) any outstanding
conditionsofrelease applicable to the arrestee.'' Dkt.205-1 at2. The Courtfully agrees

with the D istrictCourtJudgesthatthese requests ûtare tim e consum ing,unnecessary,and

only serve to add a burden on the County.'' Dkt.234 at28.There isno need to place this

added adm inistrative burden on Galveston County.

      In accordancewith these findings,the Courtrecommendsthatthe injunction bind
Galveston County and its officers,agents,servants,em ployees,and attorneys,asw ellas

otherpersonsw ho are in active concertorparticipation w ith them . The specific term s of

theinjunction should beasfollows:
      (1)Galveston County mustprovide any indigent felony arrestee with counselto
            represent the arrestee at the initial hearing concerning conditions of pretrial
            release.

      (2)TheCourtdoesnotorderinjunctivereliefagainstthemagistratesortheDistrict
         Attorney.TheCourtdoesnotorderinjunctivereliefagainsttheDistrictCourt
         Judges in theirjudicial capacities,but rather does so in theirpolicymaking
            capacities.

      (3)Therecommended injunctionshouldexpireontheentry ofafinaljudgmentin
            this case,unless the Courtorders otherw ise. Any party m ay seek m odification
            oftheinjunctionbyawrittenmotionservedona11counselandon ashowingof
            good cause.




                                             43
                   CO N CLU SIO N A ND RECO M M END ATIO N

      In finding thatapreliminary injunction waswarranted in ODonnell1,ChiefJudge
Rosenthalm ade the follow ing observation,w hich this Courtw holeheartedly adopts as

equally applicable to the case athand:

      Thiscaseisnoteasy. lnstitutionscharged w ith safeguarding thepublic have
      an extraordinary trustand a difticulttask. The difficulty and im portance of
      the task cannotdefeatan equally im portantpublic trust,which the courtand
      the defendants share- to enforce the Constitution. The courthas done its
      besttorecognizeandworktoward both.gGalveston Countyjischanging its
      bailprocedures. Thatis com m endable. The relief ordered here is intended
      to fitinto thatw ork,to dischargetheresponsibilitiesthecourtand the parties
      share.

OD onnell1,251F.Supp.3d at1168.

      Accordingly,forthe reasons stated above,the Coul'tR ECO M M EN D S that:

         @ TheM otionforPreliminaryInjunction(Dkt.3-1)beDENIED;and
         * TheM otion forPreliminary lnunction gsiclRequiring CounselatInitialBail
           Hearings (Dkt. 205) be GRANTED to the extent described in this
             M em orandum and Recom m endation.

      The Clerk shallprovide copies of this M em orandum and Recom m endation to the

respectivepartieswhohavefourteen daysfrom thereceiptthereofto filewritten objections
pursuanttoFederalRuleofCivilProcedure72(b)and GeneralOrder2002-13.Failureto
filewrittenobjectionswithinthetimeperiodmentionedshallbaran aggrievedpartyfrom
attacking the faetualfindingsand legalconclusionson appeal.




                                          44
SIGN ED atGalveston,Texas,this7th day ofA ugust,2019.
                            '




                                                              '
                                                          ,
                                                        .z'
                                                    z




                                          AN DREW M .EDISON
                                UN ITED STATES M A GISTRATE JU D GE




                                 45
